DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,960,698. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US Patent and is covered by the US Patent, since the US Patent and the instant application are claiming common subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 & 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (# US 2014/0375046) in view of Sheinman (# US 2006/0250464).
Wang et al. discloses:
1. A method for printing a plurality of images on a substrate (label; see Abstract); the method comprising, by a processor: for each of a plurality of images: determining whether that image is a removable image or a permanent image, and identifying, based on the determination, at least one layer to be used for printing that image on a substrate in addition to a marking material layer that forms that image (see Examples), wherein the at least one layer comprises a pre-coat layer applied under the marking material layer or a post-coat layer applied over the marking material layer and the at least one layer configured to govern removability of the marking layer from the substrate ([0015]-[0031]; see Examples; figure: 1-4). 
3. The method of claim 1, wherein determining whether that image is a removable image or a permanent image comprises making the determination based on at least one of the following: metadata associated with that image, type of information included in that image, location of that image on the substrate, user instructions, or a type of the substrate (see Examples).
4. The method of claim 1, further comprising: determining a composition of the marking material layer; and determining a composition of the at least one layer ([0015]-[0031]; see Examples).
5. The method of claim 4, wherein determining the composition of the at least one layer when that image is determined to be a removable image comprises determining the composition to improve removability of the marking material layer from the substrate (see Examples).
8. The method of claim 4, wherein determining the composition of the at least one layer when that image is determined to be a permanent image comprises determining the composition to improve adhesion of the marking material layer to the substrate ([0015]-[0031]; see Examples).
9. The method of claim 8, wherein determining the composition of the at least one layer when that image is determined to be a permanent image and the at least one layer is identified as a pre-coat layer, comprises determining the composition based on at least of the following: chemical composition of a surface of the substrate; or chemical composition of the marking material ([0015]-[0031]; see Examples).
10. The method of claim 8, wherein determining the composition of the at least one layer when that image is determined to be a permanent image and the at least one layer is identified as a post-coat layer, comprises determining the composition the post-coat layer such that it forms a protective coat over the marking material layer that prevents removal of the marking material layer ([0015]-[0031]; see Examples).
11. The method of claim 4, wherein determining the composition of the marking material comprises determining the composition based on at least the following: metadata associated with that image, properties of the at least one layer, or the determination whether that image is a permanent image or a removable image ([0015]-[0031]; figure: 1-4).
12. The method of claim 1, wherein: at least one of the plurality of images comprises a removable image portion and a permanent image portion; and at least a first layer is selected for printing the removable image portion in addition to a first marking material layer and at least a second layer is selected for printing the permanent image portion in addition to a second marking material layer (see Examples; see claims 1-20).
Wang et al. explicitly did not discloses:
1. Operating a plurality of print heads to eject, on the substrate, marking material for forming each of the plurality of images; and operating a plurality of layer applicators to apply the identified at least one layer for each of the plurality of images by applying the marking material layer over the at least one layer if it is a pre-coat layer and under the at least one layer if it is a post-coat layer.
2. The method of claim 1, further comprising receiving a digital file comprising: the plurality of images including one or more removable images and one or more permanent images; and metadata corresponding to each of the plurality of images, the metadata comprising at least one of the following: color information, background information, location of printing an image, information relating to whether an image removable or permanent, or information relating to whether a portion of an image is removable or permanent.
Sheinman teaches to have the color image a method for printing a plurality of images on an object (figure: 1-2, 9, 12-15); the method comprising, by a processor (figure: 12; [0056]-[0072]): receiving a digital file comprising a plurality of images to be printed on an object ([0055]-[0072]; figure: 1-2, 9, 12-15); Operating a plurality of print heads (figure: 1-2, 9) to eject marking material based on the determined composition of the marking material layer for each of the plurality of images; and operating a plurality of layer applicators to apply the identified at least one layer based on the determined composition of the at least one layer for each of the plurality of images by applying the marking material layer over the at least one layer if it is a pre-coat layer and under the at least one layer if it is a post-coat layer (figure: 12-15).
2. The method of claim 1, further comprising receiving a digital file comprising: the plurality of images including one or more removable images and one or more permanent images; and metadata corresponding to each of the plurality of images, the metadata comprising at least one of the following: color information, background information, location of printing an image, information relating to whether an image removable or permanent, or information relating to whether a portion of an image is removable or permanent ([0055]-[0072]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the method for printing of Wang et al. by the aforementioned teaching of Sheinman in order to have high quality color printed image. 


Claim(s) 13-17 & 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheinman (# US 2006/0250464).
Sheinman discloses:
13. A print system (figure: 1-15) for printing a plurality of images on a substrate (bottle; element: B, figure: 1), the system comprising: a plurality of print heads (elements 5-7; figure: 1; [0032]; [0034]-[0035]); a plurality of layer applicators (coating heads; element: 6-7, figure: 1); a processor (element: 100, figure: 12); and a non-transitory computer-readable medium containing programming instructions that when executed by the processor will cause the processor to: for each of a plurality of images (element: 100a, figure: 12): at least one layer to be used for printing that image on a substrate in addition to a marking material layer that will form that image (element: 5, figure: 12), wherein the at least one layer comprises a pre-coat layer applied under the marking material layer (element: 6, figure: 12) or a post-coat layer applied over the marking material layer (element: 7, figure: 12), the at least one layer being configured to govern removability of the marking layer from the substrate, operate the plurality of print heads to, on the substrate, marking material for forming each of the plurality of images (color image; [0032]-[0035]; element: 5, figure: 1-12) and operate the plurality of layer applicators to apply the identified at least one layer for each of the plurality of images by applying the marking material layer over the at least one layer if it is a pre-coat layer and under the at least one layer if it is a post-coat layer (element: 6-7, figure: 1-12).
14. The print system of claim 13, programming instructions that when executed by the processor will cause the processor to receive a digital file (element: 100a, figure: 12) comprising: the plurality of images comprising one or more removable images and one or more permanent images; and metadata corresponding to each of the plurality of images that comprises at least one of the following: color information, background information, location of printing an image, information relating to whether an image removable or permanent, or information relating to whether a portion of an image is removable or permanent (figure: 12; [0047]-[0059]).
15. The print system of claim 13, wherein the programming instructions that when executed by the processor will cause the processor to determine whether that image is a removable image or a permanent image comprise programming instructions that will cause the processor to make the determination based on at least one of the following: metadata associated with that image, type of information included in that image, location of that image on the substrate, user instructions, or a type of the substrate (figure: 12).
16. The print system of claim 13, wherein programming instructions that when executed by the processor will cause the processor to: determine a composition of the marking material layer; and determine a composition of the at least one layer (element: 100a, figure: 12; [0056]).
17. The print system of claim 16, wherein the programming instructions that when executed by the processor will cause the processor to determine the composition of the at least one layer when that image is determined to be a removable image comprise programming instructions that will cause the processor to determine the composition to improve removability of the marking material layer from the substrate (figure: 1-12).
20. The print system of claim 16, wherein the programming instructions that when executed by the processor will cause the processor to determine the composition of the at least one layer when that image is determined to be a permanent image comprise programming instructions that will cause the processor to determine the composition to improve adhesion of the marking material layer to the substrate (figure: 1-12; [0032]-[0062]).
21. The print system of claim 20, wherein the programming instructions that when executed by the processor will cause the processor to determine the composition of the at least one layer when that image is determined to be a permanent image and the at least one layer is identified as a pre-coat layer, comprise programming instructions that will cause the processor to determine the composition based on at least of the following: chemical composition of a surface of the substrate; or chemical composition of the marking material (figure: 1-12; [0032]-[0062]).
22. The print system of claim 20, wherein the programming instructions that when executed by the processor will cause the processor to determine the composition of the at least one layer when that image is determined to be a permanent image and the at least one layer is identified as a post-coat layer, comprise programming instructions that will cause the processor to determine the composition the post-coat layer such that it forms a protective coat over the marking material layer that prevents removal of the marking material layer (figure: 1-12; [0032]-[0062]).
With respect to claims 13-17 & 20-22 the above references discloses the claimed invention except for determine whether that image is a removable image or a permanent image, and identify, based on the determination.
It would have been obvious matter of design choice to determine whether that image is a removable image or a permanent image, and identify, based on the determination, since applicant has not disclosed any criticality to solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any order of print. 


Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
18. The print system of claim 17, wherein the programming instructions that when executed by the processor will cause the processor to determine the composition of the at least one layer when that image is determined to be a removable image and the at least one layer is identified as a pre-coat layer, comprise programming instructions that will cause the processor to determine the composition based on at least of the following: a pre-coat layer that has a thermal expansion coefficient that is different from that of the substrate surface; a pre-coat layer that has a solubility coefficient that makes it soluble in one or more solvents such that the pre-coat layer and the marking material layer applied over it may be removed by subjecting the substrate to the one or more solvents; a pre-coat layer that is soluble in one or more solvents at a pre-determined pH such that the pre-coat layer and the marking material layer applied over it may be removed by subjecting the substrate to the one or more solvents at the pre-determined pH; or a pre-coat layer that forms a secondary substrate under the marking material layer such that that image can be removed by peeling off the secondary substrate.
19. The print system of claim 17, wherein the programming instructions that when executed by the processor will cause the processor to determine the composition of the at least one layer when that image is determined to be a removable image and the at least one layer is identified as a post-coat layer, comprise programming instructions that will cause the processor to determine the composition based on at least of the following: a post-coat layer that alters the properties of the marking material layer to reduce adhesion of the marking material layer to the substrate surface; or a post-coat layer that prevents damage to that image during transportation or handling but which is removable at suitable temperature, pressure, pH, or solvent exposure.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Uptergrove et al. (# US 2011/0247654) discloses a recyclable article having an external surface with an image printed thereon by droplets of ink is provided. The droplets of ink comprise a composition that includes a hydrophilic component. In embodiments, the hydrophilic component can facilitate the separation or loosening of the image from the external surface of the container when the image is exposed to a liquid-based solution at an elevated temperature. Methods for facilitating recycling of recyclable articles having printed images are also disclosed (see Abstract).
	(2) Uptegrove et al. (# US 2015/0053584) discloses a recyclable article having an external surface with an image printed thereon by droplets of ink is provided. The droplets of ink comprise a composition that includes a hydrophilic component. In embodiments, the hydrophilic component can facilitate the separation or loosening of the image from the external surface of the container when the image is exposed to a liquid-based solution at an elevated temperature. Methods for facilitating recycling of recyclable articles having printed images are also disclosed (see Abstract).
	(3) Buchar et al. (# US 2011/0063359) discloses an imaging device includes a substantially continuous web of media; a web transport system configured to transport the continuous web along a web path; and a print station positioned along the web path and configured to apply ink to a first side of the continuous web to form images thereon. An image sensor is positioned downstream from the print station along the web path to scan a second side of the continuous web opposite from the first side. The image sensor is configured to generate a reflectance signal indicative of a reflectance of light from the second side of the continuous web. A controller is operably coupled to receive the reflectance signal from the image sensor, and to adjust at least one print process parameter based on the reflectance signal while the imaging device is performing print operations (see Abstract).
	(4) Inoue (# US 2006/0203026) discloses the image recording apparatus comprises: a liquid ejection head which ejects liquid onto a recording medium; a conveyance device which relatively conveys the recording medium with respect to the liquid ejection head, by moving at least one of the recording medium and the liquid ejection head; a liquid removal device which is provided after the liquid ejection head in terms of a conveyance direction of the recording medium and removes the liquid on the recording medium; a recording medium determination device which determines a type of the recording medium; a liquid volume determination device which determines a volume of the liquid on the recording medium; a liquid volume threshold value establishment device which establishes a liquid volume threshold value in accordance with the type of the recording medium determined by the recording medium determination device; and a liquid removal control device which controls the liquid removal device in accordance with a comparison between the volume of the liquid on the recording medium determined by the liquid volume determination device and the liquid volume threshold value established by the liquid volume threshold value establishment device (see Abstract).
	(5) Okamoto (# US 2011/0267393) discloses a printer includes a heating roller unit that heats recording paper at a position downstream of a recording head, which is provided at an upstream position, in the direction of the transportation of the recording paper. The recording head ejects ink to the recording paper that is transported from an upstream side to a downstream side. The heating roller unit is disposed along the direction of the width of the recording paper, which intersects with the transportation direction thereof. The heating roller unit is divided into a plurality of areas in the width direction. Heat applied by first areas of the plurality of areas to the recording paper is different from heat applied by second areas, which are adjacent to the first areas in the width direction, to the recording paper (see Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853